PER CURIAM.
In this Anders1 appeal, we affirm Petry’s conviction and sentence for grand theft of a motor vehicle, but strike the special condition of the probation order requiring a $48 payment to First Step of Volusia County, Inc. See Tibero v. State, 646 So.2d 213 (Fla. 5th DCA 1994) (en banc). In all other respects, the judgment and order of probation is affirmed.
AFFIRMED AS MODIFIED.
COBB, GOSHORN and GRIFFIN, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).